Title: To Thomas Jefferson from Mary Jefferson, 13 February 1791
From: Jefferson, Mary
To: Jefferson, Thomas



Dear Papa
February 13

I am very sorry that my not having wrote to you before made you doubt of my affection towards you and hope that after having read my last letter you were not so displeased as at first. In my last I said that my sister was very well but she was not. She had been very sick all day without my knowing any thing of it as I stayed upstairs the whole day. However she is very well now and the little one also. She is very pretty has beautiful deep blue eyes and is a very fine child. Adieu my Dear Papa & beleive me to be your affectionate daughter,

Mary Jefferson

